NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           VERONICA R., Appellant,

                                          v.

              DEPARTMENT OF CHILD SAFETY,1 G.R., A.R.,
                            Appellees.


                              No. 1 CA-JV 14-0140
                               FILED 12-23-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD20562
                 The Honorable Daniel G. Martin, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant




1     Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Department of Child Safety is substituted for the
Arizona Department of Economic Security (“ADES”) in this matter. See
ARCAP 27. To maintain consistency with the juvenile court record,
however, we refer to ADES (and Child Protective Services (“CPS”))
throughout the body of our decision.
Arizona Attorney General’s Office, Phoenix
By Michael F. Valenzuela
Counsel for Appellee Department of Child Safety



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1            Veronica R. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her two daughters, G.R., born in 2001,
and A.R., born in 2007 (collectively, “the children”). For the reasons that
follow, we affirm.

                              BACKGROUND

¶2             In August 2010, CPS received a report that Mother engaged
in acts of prostitution in her home, where the children also resided. In July
2011, CPS received a report that Victor R. (“Father”) had molested G.R. On
July 28, 2011, G.R. disclosed to her physician that Father fondled her breasts
and showered with both children. At the time of this report, Mother was
incarcerated arising from her November 2010 conviction for facilitating an
illegal prostitution enterprise.

¶3            In August 2011, CPS took custody of the children and ADES
filed a dependency petition alleging Mother2 was unable to parent the
children due to neglect. Mother denied the dependency allegations, but
submitted the matter to the court on the record. After considering the
evidence, the juvenile court found the children dependent as to Mother and
implemented a case plan of family reunification. In furtherance of the case
plan, ADES offered Mother individual counseling, psychological
consultation, and a psychological evaluation.

¶4            In July 2013, at ADES’ request the case plan changed to
severance and adoption. ADES then filed a motion to terminate Mother’s
parental rights, alleging the children had been cared for in an out-of-home

2      Although the juvenile court also terminated Father’s parental rights,
he is not a party to this appeal.


                                      2
                        VERONICA R. v. DCS et al.
                          Decision of the Court

placement for more than fifteen months. In subsequent amended motions
to terminate, ADES also alleged Mother (1) neglected the children and (2)
willfully abused or failed to protect them from willful abuse. A contested
termination hearing was conducted over the course of four days in March
2014. The following evidence was presented.

¶5             Graviola Ruth Brooks, M.D., a pediatrician, became the
children’s doctor in 2007. In July 2011, the maternal grandmother brought
the children to Dr. Brook’s office for a pediatric appointment. During the
visit, G.R. informed Dr. Brooks that Father repeatedly touched her breasts,
notwithstanding her requests that he stop. She also disclosed that Father
stroked her and kissed her neck, which made her uncomfortable. Following
this report, Dr. Brooks contacted the police and CPS.

¶6            Alicia Tovar, a licensed therapist, provided counseling to G.R.
after she was taken into CPS custody. During their counseling sessions,
G.R. disclosed that she was sexually abused by both Father and a family
friend and, when she reported the abuse to Mother, Mother did not believe
her. G.R. explained that Mother would leave the children alone in the car
“for hours” with no food or water when she engaged in acts of prostitution.
G.R. also reported that Mother frequently brought unfamiliar men to their
home to engage in acts of prostitution. Mother told G.R. that “she was
getting too old for prostitution” and it would soon be G.R.’s “turn” to
become a prostitute. In August 2012, Tovar organized a telephonic meeting
between G.R. and Mother and Father. During the meeting, G.R. confronted
Mother regarding the prostitution and Mother denied it.

¶7            Kathryn Menendez, a licensed psychologist, conducted an
evaluation of Mother on March 6, 2012. Dr. Menendez testified that Mother
exhibited very poor parental judgment by participating in acts of
prostitution within close proximity to the children. She further testified that
engaging in acts of prostitution in the home indicates Mother does not
maintain appropriate structure and boundaries to keep the children safe.
Dr. Menendez diagnosed Mother with anti-social behavior disorder.

¶8             Mother testified that she never worked as a prostitute, that
she never told G.R. she intended for G.R. to become a prostitute, and that
G.R. never informed her of any sexual abuse by Father. Mother
acknowledged, however, that another man had sexually abused G.R.
Mother further acknowledged that she confessed to working as a prostitute
as part of a plea bargain, but claimed that she was coerced into providing a
false confession by threats of a lengthy prison sentence. Rather than
working as a prostitute, Mother maintained she was a hairdresser for a


                                      3
                        VERONICA R. v. DCS et al.
                          Decision of the Court

prostitution syndicate and was apprehended as part of a “sting” operation.
Finally, Mother admitted that she knew the court placed a “no contact”
order between Father and the children, but she nonetheless facilitated
Father’s visits with the children.

¶9            Qiana Mwale, the CPS case manager, testified that Mother
attended a psychological evaluation and participated in counseling.
During her counseling sessions, Mother denied working as a prostitute.
Mwale testified that Mother endangered the children by exposing them to
“certain environments” while she engaged in acts of prostitution. The
children reported to Mwale that “strange men” were often in their home
and G.R. was sexually abused by a “family friend.” Mwale also expressed
concern that Mother facilitated visitation between Father and the children
notwithstanding the court’s “no contact” order and the allegations of sexual
abuse. Given Mother’s failure to “tak[e] responsibility” for her conduct
causing the children’s removal from her home, as well as her continued
denial of Father’s sexual abuse, Mwale opined that Mother had failed to
remedy the circumstances causing the children’s out-of-home placement.
Finally, Mwale testified that the children’s current placement is meeting all
of their physical, social, educational, medical and emotional needs and
wishes to adopt them, and therefore termination of Mother’s parental rights
was in the children’s best interests.

¶10           As stipulated by the parties, the juvenile court conducted an
in camera interview of G.R., who stated that Mother worked as a prostitute
and had numerous men in their home. G.R. explained she had told Mother
that the men “bothered her” and “touched” her “in a really weird way,” but
Mother “never believed” G.R. and told her she was lying. G.R. also testified
that her Father, on repeated occasions, touched her breasts and, when G.R.
informed Mother, Mother claimed she was lying. Mother also told G.R. that
“she was going to make [G.R.] a prostitute too.” G.R. further stated that she
wanted to be adopted by her godmother, who “wants the best for us.”

¶11         The court then allowed the parties to listen to the in camera
interview in open court.     Upon hearing G.R.’s statements, Father
immediately notified the court that he no longer wished to contest the
severance. After conducting a colloquy to ensure Father’s waiver was
knowing, intelligent, and voluntary, the court terminated his parental
rights.

¶12           After taking the matter under advisement as to Mother, the
juvenile court granted ADES’s motion to terminate Mother’s parental rights
on the three grounds alleged, finding, in relevant part:


                                     4
                         VERONICA R. v. DCS et al.
                           Decision of the Court

       At [the] hearing, Mother denied having engaged in
       prostitution, or to having exposed the children to such
       activities, and claimed that the factual basis supporting her
       conviction for facilitation to commit illegal control of an
       enterprise was inaccurate. Mother’s position presents the
       Court with two possibilities: (1) that Mother was untruthful
       in her plea agreement; or (2) that Mother was untruthful in
       her current testimony. In either case, Mother is untruthful,
       and such untruthfulness casts doubt on the veracity of her
       testimony in the instant proceedings, and on her credibility as
       a whole.

       ....

       Mother has neglected [the children] . . . . . Specifically, Mother
       has exposed the children to prostitution under circumstances
       that demonstrate her inability to provide adequate
       supervision, and which placed the children at a substantial
       risk of harm.

The court also found that termination of Mother’s parental rights would be
in the children’s best interests. Mother timely appealed.

                                DISCUSSION

¶13            To terminate parental rights, the juvenile court must find by
clear and convincing evidence the existence of at least one of the statutory
grounds for termination enumerated in Arizona Revised Statutes (“A.R.S.”)
section 8-533(B) and must find by a preponderance of the evidence that
termination would serve the child’s best interests. Ariz. R.P. Juv. Ct. 66(C);
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d 682,
685 (2000). We affirm a court’s order terminating a parent’s rights unless
we conclude, as a matter of law, that no reasonable person could find the
essential elements proven by the prescribed evidentiary standard. See
Denise R. v. Ariz. Dep’t of Econ. Sec., 221 Ariz. 92, 94-95, ¶¶ 6, 9-10, 210 P.3d
1263, 1265-66 (App. 2009). On review, we consider the evidence in the light
most favorable to upholding the judgment. Id. at ¶ 10. Finally, if “clear and
convincing evidence supports any one of the statutory grounds on which
the juvenile court ordered severance, we need not address claims
pertaining to the other grounds.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 3, 53 P.3d 203, 205 (App. 2002).

¶14           Mother contends that ADES failed to prove any statutory
basis for terminating her parental rights. Specifically, Mother argues the


                                       5
                        VERONICA R. v. DCS et al.
                          Decision of the Court

“sole actual evidence” supporting the State’s theory was G.R.’s statements
that Mother engaged in acts of prostitution and that Mother knew Father
sexually abused G.R. but Mother had failed to protect her. Mother contends
G.R. lacks credibility because G.R. also stated that Mother was involved in
two homicides and stole “millions” of “dollars.” Thus, Mother argues
G.R.’s statements are insufficient to support the severance.

¶15           To justify termination of parental rights under A.R.S.
§ 8-533(B)(2), ADES must prove the parent has neglected or willfully
abused a child. This abuse includes serious physical or emotional injury or
situations in which the parent knew or reasonably should have known that
a person was abusing or neglecting a child. As defined by statute, neglect
means “the inability or unwillingness of a parent . . . of a child to provide
that child with supervision, food, clothing, shelter or medical care if that
inability or unwillingness causes substantial risk of harm to the child’s
health or welfare[.]” A.R.S. § 8-201(24).

¶16           During her in camera interview, G.R. explained that Mother
took the children along and would leave them in the car, alone, for extended
periods of time without food, water, or supervision while she participated
in acts of prostitution. G.R. also stated that Mother participated in acts of
prostitution in the home while the children were present. G.R.’s trial
statements were consistent with her previous reports to both her therapist
and the case manager. More importantly, the juvenile court expressly
found G.R.’s “statements to be genuine and credible,” and we defer to the
court’s evaluation of a witness’s credibility. Jesus M., 203 Ariz. at 280, ¶ 4,
53 P.3d at 205 (explaining the “juvenile court, as the trier of fact in a
termination proceeding, is in the best position to weigh the evidence
observe the parties, judge the credibility of witnesses, and make
appropriate findings”).

¶17            Moreover, as found by the juvenile court, G.R.’s statements
are “corroborated by other evidence presented at the hearing.” Before her
arrest, Mother negotiated with an undercover police officer and agreed to
perform sex acts in exchange for money. In November 2010, as part of a
plea agreement, Mother agreed to the following factual basis: “I knowingly
facilitated an illegal prostitution enterprise . . . by performing sex acts for
money.“ As further found by the juvenile court, Mother exposed the
children to a substantial risk of harm by (1) leaving them unattended for
extended periods of time while she performed acts of prostitution, and (2)
bringing strangers into her home in the presence of the children. On this
record, we conclude that reasonable evidence supports the juvenile court’s



                                      6
                        VERONICA R. v. DCS et al.
                          Decision of the Court

finding that Mother neglected the children.3 See Jesus M., 203 Ariz. at 280,
¶ 4, 53 P.3d at 205.

                              CONCLUSION

¶18           We affirm the juvenile court’s order terminating Mother’s
parental rights to the children.




                                    :ama




3      Because we conclude the juvenile court properly found a statutory
basis to terminate Mother’s parental rights pursuant to A.R.S. § 8-533(B)(2)
(neglect), we need not address the court’s additional findings of statutory
bases to terminate parental rights under A.R.S. § 8-533(B)(2) (willful abuse)
and A.R.S. § 8-533(B)(8)(c) (fifteen months out-of-home placement). Nor do
we address the court’s finding that termination of her parental rights is in
the children’s best interests, as Mother has not challenged that finding.


                                     7